                       Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 1 of 16

 AO 257(Rev.6/78)


        DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
 BY: [X] COMPLAINT □ INFORMATION □ INDICTMENT                                                       Name of District Court, and/or Judge/Magistrate Location
                                                            □ SUPERSEDING                             NORTHERN DISTRICT OF CALIFORNIA
          -OFFENSE CHARGED
                                                                                                                     OAKLAND DIVISION
  Title 18, United States Code, Sertion229(3)(1) and (2)-          Q Petty
  knowingly acquiring, receiving, owning, retaining,
  possessing, using or threatening to use, any chemical                  Minor                 DEFENDANT - U.S
  weapon, or attempting to do so.
                                                                   □ Misde
                                                                         meanor                 Sandford Bern! Faison

                                                                   0 Felony
                                                                                               DISTRICT COURT NUMBER
 PENALTY:      Title 18, United States Code, Section 229A: any term of years


                                                                                                       -T9-70O23
               imprisonment, 5 years supervised release, $250,000 fine, $100
               special assessment.



                                                                                                                          DEFENDANT

                              PROCEEDING                                                          IS NOT IN CUSTODY
                                                                                                    Has not been arrested, pending outcome this proceeding.
   Name of Complaintant Agency, or Person {& Title, If any)
                                                                                            ) Q if not detained give date any prior                ,
                   Federal Bureau of Investigation                                                  summons was served on above charges If
   |—, person is awaiting trial in another Federal or State Court,                        2) Q Is a Fugitive
   I—I give name of court
                                                                                          3) Q Is on Bail or Release from (show Di^^£^
   |—I this person/proceeding is transferred from another district
   L-J per (circle one) FRCrp 20, 21, or 40. Show District                                                                                   JAN 0 9 2019
                                                                                                 IS IN CUSTODY
                                                                                                                                            SUSAN Y. SOONQ
                                                                                          4)        On this charge               ,,CLERK, U.S. DISTRICT COUFtT
                                                                                                                                 North district of California
       this is a reprosecution of                                                                                                          OAKLAND OFFICE
   |—I charges previously dismissed
   l-J which were dismissed on motion
       of:
                                                                  SHOW
                                                               DOCKET NO.
                                                                                          5)        On another conviction
                                                                                                                                    ^ Q Federal Q State
                                                                                          6) Q Awaiting trial on other charges
        □ U.S. ATTORNEY              Q DEFENSE
                                                          }                                         If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                                  If "Yes"
  r~| pending case involving this same                                                         Has detainer [U
       defendant                                              MAGISTRATE
                                                                CASE NO.
                                                                                               been filed? q                 }    give date
                                                                                                                                  filed

       prior proceedings or appearance(s)                                                      DATE OF        4            Month/DayA'ear
  n before U.S. Magistrate regarding this
       defendant were recorded under                      }                                    ARREST

                                                                                               Or... If Arresting Agency & Warrant were not

Name and Office of Person                                                                      DATE TRANSFERRED              |            Month/Day/Year
Furnishing Information on this form                       Alex G.Tse                           TO U.S. CUSTODY               '
                                 U.S. Attorney Q Other U.S. Agency
Name of Assistant U.S.                                                                         r~| This report amends AO 257 previously submitted
Attorney (if assigned)                     Philip J. Kearney
                                                       ADDITIONAL I NFORMATION OR COMMENTS
  PROCESS:

       □ SUMMONS □ NO PROCESS* □WARRANT                                          Bail Amount:

       If Summons, complete following:
       I I Arraignment □ Initial Appearance                                      * Mftere defendant previously apprehended on complaint, no new summons or
                                                                                 warrant needed, since Magistrate has scheduled arraignment
       Defendant Address:

                                                                                 Date/Time:                                  Before Judge:

       Comments:
              Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 2 of 16


 AO 91 (Rev. 11/11) Criminal Complaint


                                      United States District Court 4                                                                     \I&r5,iOi\ -M
                                                                  for the

                                                     Northern District of California

                  United States of America
                                V.

                                                                             Case No.
                                                                                                 19-70023
                SANDFORD BEMl FAISON                                                     NDER SE/P
                                                                                       i
                          Defendant(s)


                                                  CRIMINAL COMPLAINT

         1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               Dec. 9, 2018 - Jan. 8, 2019        in the county of              Alameda                       in the
     Northern          District of            California        ,the defendant(s) violated:
            Code Section                                                       Offense Description
18 U.S.C. 229(a)(1) and (2)                      Attempt to Acquire a Chemical Weapon




                                                                                                                09 20jg

         This criminal complaint is based on these facts:
                                                                                                       OAKLAND OFFlck'^°'=^'^IA
Please see attached affidavit.




         sf Continued on the attached sheet.


                                                                                               Complainant's signdkire
          pproved
                               YA Philip J. Kearney                                            FBI SA Emily Sung
                                                                                               Printed name and title

Sworn to before me and signed in my presence.



                                                                       '                         Judge's signature

City and state:                      Oakland, California                      Hon. Kandis A. Westmore, U.S. Magistrate Judge
                                                                                               Printed name and title
                                                                                                                         Docu w^'no.
                                                                                                                         J   Disirict Court
                                                                                                                        Crtminal Case Processing
        Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 3 of 16




                        REDACTED AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A CRIMINAL COMPLAINT


Your affiant, Emily Sung,a Special Agent ofthe Federal Bureau of Investigation ("FBI"),
having been duly sworn, deposes and states as follows:

        I.      INTRODUCTION AND AGENT BACKGROUND

        1.      I am an FBI Special Agent and have been so employed since November 2012. I
attended the FBI Academy in Quantico, Virginia, completing the New Agents' Training in
March 2013. I have received additional training on terrorist ideologies and the conduct of

terrorism investigations. I am currently assigned to a Counter-Terrorism Squad in the FBI's San

Francisco Field Office, San Jose Resident Agency as part ofthe Joint Terrorism Task Force.

        2.      Additionally, I have also received training and instruction in and have participated

in the execution of arrest and search warrants, and have been involved in investigations involving
the use ofthe Internet. The facts in this Affidavit come from my personal observations, my training

and experience, consultation with professionals in the applicable science fields, and information

obtained from other agents, law enforcement personnel, and witnesses. This affidavit is intended

to show there is sufficient probable cause for the requested warrant; therefore, it does not set forth

all ofthe affiant's knowledge about this matter.

       3.      Between December 9,2018, and January 8,2019,Sandford Bemi Faison attempted

to purchase the [toxic chemical] to use as a chemical weapon via a "Dark Web" hidden services

website. Faison paid for the purported [toxic chemical] with a digital "crypto" currency known as

Bitcoin("BTC"). The investigation has revealed that Faison ordered the [toxic chemical], a highly

toxic chemical, in amounts capable ofkilling many people, to be delivered to the address ofa third




Material In [brackets] was substituted for the true name of the substance.
        Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 4 of 16




 party in Oakland, California. Neither Faison nor anyone residing at the delivery address is known
to be engaged in an occupation or purpose that is allowed under 18 U.S.C. §229.

        n.       STATUTORY AUTHORITY

        4.       Title 18 U.S.C. § 229(a)(1) makes it unlawful for any person to knowingly
develop, produce or otherwise acquire, transfer directly or indirectly, receive, stockpile, own,
retain, possess or use threaten to use, any chemical weapon or to assist or induce, in any way,
any person to do the same. Section 229(a)(2) makes it unlawful to attempt or conspire to violate
Section 229(a)(1).

        5.      The statutory definition ofa "chemical weapon" includes the following:(A)A

toxic chemical and its precursors, except where intended for a purpose not prohibited under this
chapter as long as the type and quantity is consistent with such a purpose. 18 U.S.C. § 229F(1).
        6.      The statutory definition oftoxic chemical means any chemical, which through its

chemical action on life processes can cause death,temporary incapacitation, or permanent harm
to humans or animals. 18 U.S.C. § 229F(8).

        7.      The definition of"purposes not prohibited by this chapter" includes "Any

peaceful purpose related to an industrial, agricultural, research, medical, or pharmaceutical

activity or other activity    "18 U.S.C. § 229F(7).

       III.     FACTS ESTABLISHING PROBABLE CAUSE


        8.     In early December 2018, Faison, using an online moniker hereinafter referred to
as "Moniker #1      contacted an Online Covert Employee(OCE)ofthe FBI on a Dark Web
hidden services website (Website #1).^

'The actual Moniker #1 that Faison used on Website #1 is known to law enforcement. The name
has been anonymized for operational security reasons.
^The actual name of Website #1 is known to law enforcement. The site remains active and
disclosure ofthe name ofthe site would potentially alert users to the fact that law enforcement
        Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 5 of 16




         9.     When Moniker #I contacted the OCE,the OCE was offering to sell purported
[toxic chemical] on Website #1. According to the FBI Laboratory in Quantico, Virginia,[toxic
chemical] is a colorless, volatile, flammable, and highly toxic liquid. [Toxic chemical] is easily
absorbed through the skin and may produce life-threatening systemic effects with only a single
 drop. Because of its high toxicity, the [toxic chemical] has very few legitimate applications and
is primarily used in chemical research. It can be used to fatally poison humans. According to
the National Institute of Health's online Open Chemistry Database, the [toxic chemical]'s hazard
statements include "Danger Acute Toxicity,""Fatal if swallowed,""Fatal if in contact with
skin,""Fatal if inhaled," and "AVOID ALL CONTACT!"


Dark Web Communication between Moniker #1 and OCE

        10.    On December 09, 2018, Moniker #1 stated the following to the OCE in apparent
response to the OCE's advertisement on Website #I:

                       "Newly joined but committed buyer here; figuring out how
                       to fund my wallet, now. Thought to connect amd make a few^
                       inquiries before ordering. How many vials of[toxic chemical]
                       do you have left? Is the packaging inconspicuous, or do you use
                       hazard labels?"

        11.    The OCE replied that the OCE had several vials remaining, did not use hazard

labels, and took precautions during shipping.'^


        12.    Moniker #I replied:



action is being taken against the site, potentially provoking users to notify other users oflaw
enforcement action, flee, and/or destroy evidence. Accordingly, for the purposes of the
confidentiality and integrity ofthe ongoing investigation involved in this matter, specific names
and other identifying factors have been replaced with generic terms.
^This quote and those that follow include a number of grammar and punctuation errors originally
made by the messengers who are quoted verbatim.
''The communications of Moniker #I are reported verbatim. The OCE communications are
summarized due to operational concerns of verbatim language exposing tradecraft and
investigative techniques.
       Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 6 of 16




                       "Thanks for the update. I've been frustrated from having
                       to pool alt-coins into BTC^(and do so anonymously), but
                       will resume funding my DM^ wallet this week. Wll then order ASAP!"

        13.     On December 10, 2018,the OCE acknowledged the reply from Moniker #1.
        14.     On December 12, 2018, Moniker #1 replied:

                       "I got the BTC but then-of course-the value ofETC went down.
                       Gonna wait it out some to avoid having to lose more in
                       transfer fees. Plus, I'm still research applications of
                       the product. Do you know if this stuff has any ill interactions
                       with water? Also, 1 can't find any info on it's freezing point.
                       Any insight welcome, and aiming to purchase before xmas!"

        15.    On December 15, 2018, Moniker #1 ordered and purchased one 10ml vial ofthe

[toxic chemical]and requested shipment to an address in Oakland ("delivery address").
According to the FBI Laboratory in Quantico, Virginia, the lethal dose of the [toxic chemical] is
approximately 0.10 ml - 0.14 ml, which equals 70-100 lethal doses per 10ml.

        16.    The purchase was made with BTC. The total purchase price for the [toxic
chemical] was $95, which at the time ofthe transaction was the approximate equivalent of

0.0301 BTC. The total price was comprised of$75 for the [toxic chemical] itself and $20 for

shipping.


       17.     On December 15,2018, Moniker #1 stated:

                      "Finally, gave up the ghost and added more funds...
                      the name in the shipping address, is a local
                      adult shop; so plain brown paper-like packaging wouldn't
                      raise suspicion. If you can, aim to deliver on or shortly
                      after xmas-fewer folks nosing around. Thanks and happy holidays!"



^An apparent reference to two types of crypto currency,"Alt" or Alternative coins and Bitcoins
("BTC"). BTC is commonly how items are paid for on Website #1.
^Based on your affiant's training and experience,"DM" is a reference to several terms including:
"Darknet Market,""Darkweb Market," or "Dark Market."

                                                4
       Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 7 of 16




        18.    Moniker #1 then sent an additional message:

                       "Disregard my last message about delaying shipment.
                       Send when ready!
                      (1)1 don't want to hold up your well deserved payment.
                      (2)Lab supplies amived early, so I'm now ready for yours.
                       Forgive any confusion and thanks again!"

        19.    On December 18, 2018,the OCE responded that it would take several days to get
the order ready, and asked if Moniker #1 had any questions about how to safely handle the [toxic
chemical]. The OCE also asked if Moniker #1 wanted a tracking number for the shipment.

       20.     On December 21,2018,the OCE responded that the Christmas holiday was

delaying the OCE's ability to ship the order ofthe [toxic chemical], and offered to provide a
container at no charge for the [toxic chemical].


       21.     Moniker#! replied:

                      "No worries - same here. Ship soon as you're able,
                      and thanks for the free container! However, keep it
                      in the sealed ampule... Or, did you mean you'd put the
                      ampule in the container? Just don't open it! 8-p'
                      Also, send an address and I'll forward/donate the rest
                      of my 0.00034843 BTC. Thanks again!"


       22.     On December 27,2018, Moniker #1 stated:

                      "Ho ho ho!
                      So, my Amazon order was blocked. No safety gear, yet...
                      Still, ship when you can - the drop point is good 'til shortly
                      after the new year. Just in case, that's [the delivery address] Oh,and
                      Happy New Years! 8-D^"




^ Believed to be a Dark Web reference to an emoji.
^ Believed to be a Dark Web reference to an emoji.
       Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 8 of 16




          23.   The OCE responded that the order was almost ready to ship, and asked what name
 Moniker #1 wanted on the package. The OCE asked what Amazon order Moniker #1 was

referring to, and what Moniker #rs time frame was.


          24.   Moniker #1 replied:

                       "Sorry to confuse; Amazon order is separate from yours -
                       I wasjust ranting...
                       Name should be "R.V.O."
                       Ship soon as you can.(Less drama on my end, if it arrives
                       before Jan 2nd.) Many, many thanks!"

          25.   On December 28,2018,the OCE provided Moniker #1 with the United States

Postal Service("USPS") Tracking Number 9114 9023 0722 4249 3946 65,for the [toxic
chemical].

          26.   On December 29,2018, Moniker #1 stated:

                      "Sorry, my decryption process was ghetto and 1 didn't catch the tracking
                       number in your earlier message...Can't wait to FE® this order, thanks
                       again, and Happy New Years!!"

       27.      On December 29,2018,the OCE resent the USPS Tracking Number to Moniker

#1.


       28.      On December 31,2018,the OCE checked in with Moniker #1 regarding the

tracking number and described the packaging and concealment of the [toxic chemical]. The

OCE advised Moniker #1 how to access a hidden compartment in the packaging containing the

[toxic chemical] ampoule.

       29.      On January 05,2019, Moniker #1 replied:




® FE is understood to be a term that is short for "Finalize Early" and is commonly used on dark
web marketplaces to indicate the buyer's release offunds from the marketplace's escrow to the
vendor.
       Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 9 of 16




                       "Tracking number works, but USPS seems a day late...Understood about
                       the toy truck location. Hopefully it arrives today!"
        30.     On January 7, 2019,the OCE reminded Moniker #1 to be careful handling the
 package.


 Postings on Dark Web(Hidden Services) Message Board
        31.     Your affiant is also aware ofa separate series of postings on an anonymous Dark
 Web message board website "Website #2"'° that your affiant believes are attributable to Faison,
and which Faison has admitted making. See infra.at 132,et seq. Based on your affiant's training
and experience. Dark Web message boards are anonymous forums where users can post
questions or comments anonymously or with an identified moniker and receive responses from
other users.

        32.    On or around December 03, 2018, Faison, using the moniker "Anonymous #1"
posted the following lengthy question involving the [toxic chemical]:

                      'Tlow^d which [chemical #1]to procure|Material Redacted from
                       Original.

                       Context


                       I aim to ensure my wife's death within the 18 months, ideally long after
                       our divorce is finalized (about 6-8 months from now). This is the only way
                       I can begin a new life with full custody of my child. We currently live
                       together, and I expect to have(easy) access to her environment and food
                       for another 2 months at least.

                       Despite a minuscule life insurance policy (under $30K)and a contentious
                       but civil separation, I'm aware that I'd be a primary suspect if she so much
                       as slipped on a banana peel. I feel that[chemical #1] poisoning would

10'
 The name of Website #2 is known to law enforcement. The site remains active and disclosure
ofthe name ofthe site would potentially alert users to the fact that law enforcement action is
being taken against the site, potentially provoking users to notify other users of law enforcement
action, flee, and/or destroy evidence. Accordingly,for the purposes of the confidentiality and
integrity ofthe ongoing investigation involved in this matter, specific names and other
identifying factors have been replaced with generic terms.
        Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 10 of 16




                        reduce my culpability by delaying a final/accurate diagnosis and
                        undermine any investigation.                                    ''

                        I'm no chemist but I am cautious and patient; I also have a separate
                        location to mix chemicals. I've come to understand that I need soluble
                        [chemical #1], of which there appear to be many sufficient compounds.
                        Below are several questions where I could use your insight and advice.

                        Procurement


                        1.     What's the simplest soluble [chemical #1] compound that can pass-
                        thru the blood brain barrier? Could it be derived from home store
                        products, like acetone, turpentine, etc.?
                                                                 12
                        2.     Material Redacted from Original
                        3.     What is the recipe and process for making
                                                                      |  Material Redacted from
                        Original.?Which and where does one get the needed bacteria? Do Ijust
                        seal it with kombucha for a few days?
                        4.     Should I bother trying to extract ~5g of[chemical #I]|Material
                        Redacted from Original ,or just buy(more than I need) online?

                        5.     Any ideas for an anonymous mail drop?

                Application

                       1.     Assuming the concoction is not odorless or tasteless, how do I
                       expose my wife without compromising myself?
                       2.      How could I spike her coffee grounds/maker, or take advantage of
                       her coffee making routine?
                       3.     Can I somehow paint the poison on a surface - like her keyboard or
                       car door handle - or would it evaporate? Would mixing it with an oil work
                       orjust dilute the potency?
                               Material Redacted from Original
                       I'm indeed grateful for your time and this forum. Answer what you wish.'


         33.    On or around December 10, 2018, Anonymous #1 asked the following on Website

#2:



11
     Material Redacted from Original.
12
     Material Redacted from Original.
       Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 11 of 16




                        "How to administer [toxic chemical] for assasination purposes?

                        Finally acquired [toxic chemical]. Due to it's (reported) smell and known
                        flammability, how would you expose someone, in order to kill them
                        slowly?

                        Some ideas I've had are:

                       •       dab on their hand/foot while asleep
                       •       place a drop in their favorite shoe
                       •       mix teeny amount in vaseline (or something)they would apply to
                       themselves
                       •       dab on a doorknob they must enter(would the [chemical #1]
                       amalgamate?)


                       I originally wanted to place it in an extremely tiny packet, which they
                       would inadvertently break open. But the only malleable material would be
                       plastic - which the [toxic chemical] would eatthrougk^erha^^
                       made of lined aluminum foil could work? Material Redacted from
                       51



                       All ideas are welcome! I plan to test various delivery methods with red
                       dyed alcohol over the next few weeks."

        34.     On or around December 10,2018, an anonymous user, Anonymous #2, unknown

to your affiant, asked Anonymous #1:

                               Where did you get the [toxic chemical]?

        35.    Anonymous #1 replied:

                               A well known marketplace. You can find several here
                               https://vvww.deeDwebsiteslinks.com/deep-web-markets-links/^^

13
  Your affiant followed the URL posted by Anonymous #1 and found it to lead to a website,
"DeepWebsitesLinks" containing a webpage titled,"Deep Web Markets Links|Darknet
Markets Links|Onion Marketplace 2019." The webpage explained the definition ofthe Deep
Web Marketplace stating "Darknet markets is a solution for all type legal or illegal products..."
The webpage provided a list ofDeep Web Market links detailing each marketplace's products
and listings. Additionally, the webpage provided links to tutorials, including but not limited to,
"how to access the deep web with anonymously,""How to access the Deep Web," and "Best
      Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 12 of 16




        36.     Between December        and December 2P', Faison, as Anon3mious #1, continued
to post on Website #2, seeking feedback on his plans to deliver the highly toxic chemical to kill

his spouse and how to ensure his personal safety.

        37.    As noted below, Faison has admitted to being the individual using Moniker #I
and posting as Anonymous #1.

Information Regarding the Identity of Moniker #1

        38.    Alameda County''^ property records list the delivery address in Oakland,

California to be owned solely by Individual #2, but that the residence is rented to an individual

who is a known associate of Faison, Individual #1. Physical surveillance conducted by the FBI
in December 2018, as well as open source database checks reveal that Individual #1 resides at

the delivery address. Your affiant is aware that on or about December 21,2017,the Oakland

Police Department("OPD")interviewed Individual #1 regarding an unrelated matter. During

that interview. Individual #1 informed the OPD that he was a tenant at the delivery address, and

was renting the property for approximately one year. Your affiant further believes that the name

ofthe addressee,"R.V.O.," given to the OCE by Faison using Moniker #1, refers to Individual #

1.


       39.     On or about December 28,2018, physical surveillance identified a vehicle, a

Chevrolet Volt bearing California license plate 6TSZ068, parked in the vicinity ofthe delivery

address. According to California Department of Motor Vehicle records, the vehicle is registered



Privacy Tools."
^''Oakland, California, is a city located within Alameda County, California.
  The full name ofthe individual referred to as Individual #1 is known to law enforcement. It
has been anonymized to protect an ongoing investigation.
                                                10
      Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 13 of 16




to Sandford Faison (Faison). Subsequently, on or about January 2,2019, Faison's vehicle was
observed in the driveway ofthe delivery address location. Your affiant is aware that on or about
October 4, 2018,the OPD responded to a call for a domestic disturbance involving Faison at his
residence, Faison told the OPD that he and his wife were having issues and might be separating
soon. Both Faison and his wife relayed to OPD that they had been married for eight years and
had two children in common.

Apparent Friendship Between Faison and Individual #1

       40.     Based on the investigation to date, I believe that Faison and Individual #1 share a

friendship. On or about January 3,2019, physical surveillance observed Faison drive his vehicle
to the delivery address, and pick up Individual #1. Together, they drove to a parking lot and
proceeded to walk to a nearby coffeehouse in San Leandro, California. They were observed
sitting together inside the coffeehouse having food and conversing. Individual #1 was overheard
telling Faison 'we havejob to get done between us,' and Faison was heard to reply with an
affirmative "mm-hmm." Later, Faison and Individual #1 departed the coffeehouse together and
Faison dropped Individual #1 back at the delivery address.

Education and Employment History

       41.    Based on a review ofFaison's employment history, Faison was most recently

employed at Paypal, Inc. and previously worked for GEP Talent Services. Your affiant is aware

ofa resume on a blog believed to be maintained by Faison stating that he attended Middlebury

College in Vermont for one year. Faison listed several web developer jobs as well as multiple
computer programming languages under his technical proficiencies. Faison does not appear to

have been engaged in any endeavor that would use the [toxic chemical] for any legitimate
purpose.




                                               11
      Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 14 of 16




Controlled Delivery, Search,and Arrest

        42.     On Januarj' 8,2019, at approximately 4:00 pm,a controlled delivery of a package
was made to the associate ofFaison,"R.V.O." at the delivery address, per Moniker #1's

instructions noted above. The package was left on the front porch ofthe residence. Thereafter,
at approximately 5:42 pm,Faison arrived at the residence driving his previously-described
Chevy Volt automobile. After parking and exiting his car, Faison walked to the home's front

porch and retrieved the package. Faison made no attempt to knock on the front door ofthe

residence or make contact with any occupants. After retrieving the package, Faison took the
package back to his automobile and drove away from the location.

       43.     FBI covert surveillance teams followed Faison back to his residence in Oakland.

Faison arrived at the location at approximately 5:49 pm. Surveillance teams observed Faison

enter the premises with the package.

       44.     Thereafter, at approximately 7:00 pm,a covert electronic triggering device placed

within the package by the FBI signaled that the contents ofthe package had been opened. After

this electronic signal was received by the FBI,the OCE received a message from Moniker #1. In

the email, Moniker #1 told the OCE that he had received and retrieved the delivery.

       45.     At approximately 8:00 pm,FBI SAs executed a federal search warrant at Faison's

home. After entry, FBI SAs detained Faison pending the search of his home. Thereafter, Faison

was transported to the Oakland FBI Resident Agency.

       46.      At the FBI Resident agency, your affiant read Faison his Miranda rights, and

received an acknowledgment from Faison that he understood his rights. Thereafter, Faison

indicated his desire to talk to your affiant. During the subsequent video-recorded interview,

Faison admitted to your affiant that he purchased the toxic chemical on Website #1 using crypto


                                               12
           Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 15 of 16
'V




     currency. Faison stated that he wanted to have the substance on hand to use on his wife. Faison

     characterized his behavior as "premeditated." Faison also admitted that before obtaining the
     [toxic chemical], he had considered hiring a hitman on the Dark Web to use against his wife.
     Faison stated that he concluded that hiring a hitman 'would be as expensive as getting a divorce,'
     so he abandoned that plan. Faison also stated that the [toxic chemical] would cause his wife's,
     death after their divorce.

             47.    Faison admitted that he had posted the questions noted above as attributed to

     Anonymous #1 on Website #2.

             48.    FBI SAs searching Faison's home recovered personal protective equipment

     including two sets of gloves, and a respirator, as well as the cellular telephone used to track the

     package, and the ampoule of purported the [toxic chemical](which had been removed from the

     package), among other items. During his interview, Faison told your affiant where in his home

     he had secreted the ampoule;the ampoule was eventually found by agents in that location.

            rv.     CONCLUSION


            49.     Based on the foregoing information, I believe there is probable cause to arrest

     Sandford Bemi Faison for attempting to possess a chemical weapon in violation of 18 U.S.C.§

     229(a)(1) and (2).

            50.     The facts set forth in this affidavit are true and correct to the best of my

     knowledge and belief.


            V.      REQUEST FOR SEALING

            51.     It is respectfully requested that this Court issue an order sealing, until further

     order ofthe Court,this Affidavit, including the Complaint cover sheet, and Sealing Order. Your

     affiant believes that sealing these documents is necessary due to the ongoing investigation.

                                                      13
         Case 4:19-mj-70023-MAG Document 1 Filed 01/09/19 Page 16 of 16




        49.     Based on the foregoing information,I believe there is probable cause to arrest

Sandford Bemi Faison for attempting to possess a chemical weapon in violation of 18 U.S.C. §

229(a)(1)and (2).

        50.    The facts set forth in this affidavit are true and correct,to the best of my

knowledge and belief.


        V.     REQUEST FOR SEALING

       51.     It is respectfully requested that this Court issue an order sealing, imtil further

order ofthe Court, this Affidavit,including the Complaint cover sheet, and SeaUng Order. Your

affiant believes that sealing these documents is necessary due to the ongoing investigation.

Based upon your affiant's training and experience, your affiant has learned that criminals

actively search for criminal affidavits and search warrants via the Internet, arid disseminate them

to associates, co-conspirators, and/or the public. Premature disclosure ofthe contents ofthis

affidavit and related documents may have a significant and negative impact on the continuing

investigation and may severelyjeopardize its effectiveness.

                                                   R^ectfully submitted.


                                                   Special Agent Emily Sungl,
                                                   Federal Bureau ofInvestigation


Subscribed and sworn before me by Special Agent Affiant per Fed. R. Crim. P. 41(d)(3) on this

9th day ofJanu^ 2019.
               OlMjSIaAc
         )N. KANDIS A. WESTMORE
       UNITED STATES MAGISTRATE JUDGE




                                                14
